DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character 54, 65, 66 are pointing to the wrong elements in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing.  It is unclear how oil conduit (14) is communicated with delivery pipe (21). (see Figs. 1,2).
Claim 4 is confusing because the “round housing” is not depicted as member (54).
Claim 4 is confusing because at line 27 it calls for “another side wall”; however, there was never a “first” or “one” side wall previously recited.  
Claim 4 is confusing because at line 28 it calls for “another side wall”; however, there was never a “first” or “one” side wall previously recited.  
Claim 4 line 33, “the one side wall” lacks clear antecedent basis. Please note claim 4 line 12+ never recites wall.
Claim 4 line 35, “the one side wall” lacks clear antecedent basis.
Claim 4 line 38, “located the upper” is grammatically awkward and confusing.
Claim 5 line 7 calls for “one end surface”; at line 10, “at another end” and at line 13 “another end surface”; however, it is unclear how they are related.
Claim 6 is confusing because the third through hole (65) is not in communication with oil conduit (14).  Unless the reference member 65 and 66 are depicted incorrectly in Figure 2.
The remaining claims are merely rejected as being dependent from a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese document (CN 110359930).
Chinese document discloses a device (see Fig. 1) comprising a stock bin (1,5) which comprises a mixing bin (1) and an storage bin (5) separated from the mixing bin (1), wherein a feed pipe (see Fig. 1) is communicated with the mixing bin (1) is provided on the stock bin (1), microbial capsule and water are capable of entering the mixing bin (1), through a feed pipe, an injection pipe (see Fig. 1) communicated with the storage bin (5) is provided on the stock bin (1,5), a central shaft (3) is rotatably located within the mixing bin (1), a stirring component is provided on the central shaft (3), a delivery pipe (see Fig. 1) is provided at a bottom portion of the mixing bin (1), an conduit (see Fig. 1) is provided at a bottom portion of the storage bin (5), a jet pipe (6) is provided at a junction of the conduit (see Fig. 1) and the delivery pipe (see Fig. 1), an adjustment component (20) is provided on the delivery pipe for controlling opening or closing between the delivery pipe and the jet pipe (6).
Allowable Subject Matter
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/12/2022